Case 1:13-cr-00836-SHS Document 370 Filed 12/31/19 Page Loft

LAW OFFICES OF DANIEL M. PEREZ, ESQ.
ATTORNEYS AT LAW

93 SPRING STREET, SUITE 505

NEWTON, NEW JERSEY 07860

TELEPHONE: (973) 300-5135 EMO ae :
FAX: (973) 300-5199 bab

WWW.DANPEREZLAW.COM
E-MAIL: DAN(@DANPEREZLAW.COM

 

 

December 30, 2019

Bi A iain Sen ei, 3 ist

 

 

 

 

Hon. Sidney H. Stein, U.S.D.J. : USDC SDNY

United States District Court | DOCUMENT

500 Pearl Street i “ SK . es

New York, NY 10007 i ELECTRONICALLY FILED;
iDOC #: ___

Via ECF DATE FILED: 1/2/2020 |

 

 

 

Re: | United States v. McFadden, #13-cr-836 (SHS)
Dear Judge Stein:

Without objection from the government, by AUSA Joshua Naftalis, I write to
respectfully request a five day extension of the deadline to file Mr. McFadden’s
“sentencing memorandum. Presently, the deadline to file the defense sentencing

“memorandum is January 3, 2020. The new deadline would be January 8, 2020, which will
enable me to obtain additional letters of support on Mr. McFadden’s behalf itis not
anticipated that this extension will affect the remainder of the Court’s November 8, 2019
scheduling order, which requires the government to file its sentencing submission by
January 17, 2020 and sets the resentencing for January 31, 2020 at 11:00 a.m.

I thank the Court for its kind attention and wish the Court and its staff a happy
and prosperous New Year.

Sincerely Yours,
s/ Daniel M. Perez
DANIEL M. PEREZ

cei Mr. Markquez McFadden (via regular mail)
U.S. Attorney’s Office (via ECF)

 
